13‐3412 
      Warren v. Pataki 
       
                             UNITED STATES COURT OF APPEALS 
                                 FOR THE SECOND CIRCUIT 
                                        August Term, 2014 
                          (Argued:  June 5, 2015    Decided: May 17, 2016) 
                                        Docket No. 13‐3412 

 1                                                                    
 2                                              
 3                    ROBERT WARREN, CHARLES BROOKS, 
 4                         Consolidated Plaintiffs‐Appellants, 
 5                                           
 6       ROBERT TROCCHIO, SYLVIA TORRES, AS ADMINISTRATRIX OF THE 
 7               ESTATE OF JORGE BURGOS, JR., LOUIS MASSEI, 
 8                              Consolidated Plaintiffs, 
 9                                           
10                               KENNETH BAILEY, 
11                                     Plaintiff, 
12                                           
13                                         v. 
14                                           
15     GEORGE PATAKI, FORMER GOVERNOR OF NEW YORK STATE, SHARON 
16         CARPINELLO, GLENN S. GOORD, EILEEN CONSILVIO, FORMER 
17    EXECUTIVE DIRECTOR, MANHATTAN PSYCHIATRIC CENTER AND KIRBY 
18        FORENSIC PSYCHIATRIC CENTER, ROBERT DENNISON, FORMER 
19     CHAIRMAN OF THE NEW YORK STATE BOARD OF PAROLE AND CHIEF 
20     EXECUTIVE OFFICER OF THE NEW YORK STATE DIVISION OF PAROLE, 
21    DALE ARTUS, FORMER SUPERINTENDENT OF CLINTON CORRECTIONAL 
22                                    FACILITY, 
23                              Defendants‐Appellees, 
24                                           
25      JOHN DOE(S), # 3, SUPERINTENDENT OF WYOMING CORRECTIONAL 
26          FACILITY, JOHN DOE(S), # 4, SUPERINTENDENT OF ATTICA 
27    CORRECTIONAL FACILITY, JOHN DOE(S), # 5, SUPERINTENDENT OF THE 
                                                                                             13‐3412 
                                                                                      Warren v. Pataki 

 1        DOWNSTATE CORRECTIONAL FACILITY, JOHN DOES, # 6 THROUGH 20, 
 2        MEDICAL PERSONNEL WHO EXAMINED AND EVALUATED PLAINTIFF 
 3        PURSUANT TO NEW YORK STATE MENTAL HYGIENE LAW ARTICLE 9, 
 4         MICHAEL GIAMBRUNO, JAMES CONWAY, PAUL ANNETTS, EMILIA 
 5         RUTIGLIANO, PRABHAKAR GUMBULA, OLUSEGUN BELLO, ALLAN 
 6         WELLS, JONATHAN KAPLAN, MARY ANN ROSS, AYODEJI SOMEFUN, 
 7           MICHAL KUNZ, WILLIAM POWERS, LEO E. PAYANT, LAWRENCE 
 8         FARAGO, LUIS HERNANDEZ, SAMUEL LANGER, JEFFREY TEDFORD, 
 9            FORMER DEPUTY SUPERINTENDENT OF SECURITY, CLINTON 
10         CORRECTIONAL FACILITY, WILLIAM J. SACKETT, FACILITY SENIOR 
11          PAROLE OFFICER, CLINTON CORRECTIONAL FACILITY, JEAN LIU, 
12          PSYCHIATRIST WHO EVALUATED PLAINTIFF FOR POSSIBLE CIVIL 
13              COMMITMENT, ABADUL QAYYUM, CHARLES CHUNG, 
14                                Defendants.* 
15     
16                                                                             
17           
18    Before:                      SACK, HALL, and CARNEY, Circuit Judges. 
19                  The plaintiffs were civilly committed to state psychiatric facilities pursuant 

20    to the New York State Sexually Violent Predator Initiative promulgated by the 

21    executive branch of the New York State government in 2005.  Challenging their 

22    commitments by bringing suit in the United States District Court for the 

23    Southern District of New York, the plaintiffs asserted that the defendants, who 

24    were allegedly involved in the creation and execution of the Initiative, violated 

25    the plaintiffsʹ rights under the Fourth and Fourteenth Amendments of the U.S. 
                                                                  
         We accept the partiesʹ representations, made in response to our inquiry of counsel, 
          *

      that all named defendants were duly served with process in this litigation and thus are 
      properly identified as defendants.  The Clerk of Court is therefore respectfully directed 
      to amend the official caption as shown above.   

                                                                     2 
       
                                                                                     13‐3412 
                                                                              Warren v. Pataki 

 1    Constitution, and state law.  The district court (Jed S. Rakoff, Judge) concluded, 

 2    on defendantsʹ motion for summary judgment, that the defendants were not 

 3    entitled to qualified immunity as a matter of law, a conclusion that we affirmed 

 4    on interlocutory appeal.  Many of the claims were thereafter dismissed by the 

 5    district court on judgments as a matter of law, while the remainder were tried to 

 6    a jury.  The jury found one defendant liable for procedural due‐process 

 7    violations, and awarded each plaintiff one dollar in nominal damages against 

 8    that defendant.  The appellants now challenge the district courtʹs (1) jury 

 9    instruction on personal involvement; (2) denial of judgment as a matter of law on 

10    procedural due‐process liability; (3) denial of judgment as a matter of law on the 

11    plaintiffsʹ entitlement to actual, compensatory damages; (4) entry of judgment for 

12    the defendants on the plaintiffsʹ false‐imprisonment claims on the grounds that 

13    these claims were duplicative; and (5) limitations on depositions, and several 

14    other evidentiary decisions.  We affirm the judgment of the district court.   


15          AFFIRMED. 


16                                           KAREN R. KING (Jesse S. Crew, Jayme J. 
17                                           Herschkopf, and Ekta R. Dharia, on the 
18                                           brief), Paul, Weiss, Rifkind, Wharton & 
19                                           Garrison LLP, New York, New York, for 
20                                           Consolidated Plaintiffs‐Appellants. 


                                                3 
       
                                                                                        13‐3412 
                                                                                 Warren v. Pataki 

 1                                            Ameer Benno, Benno & Associates P.C., 
 2                                            New York, New York, (on the brief), for 
 3                                            Consolidated Plaintiffs‐Appellants. 
 4                                             
 5                                            CLAUDE S. PLATTON (Barbara D. 
 6                                            Underwood, Cecelia C. Chang, on the brief), 
 7                                            for Eric T. Schneiderman, Attorney General 
 8                                            of the State of New York, New York, New 
 9                                            York, for Defendants‐Appellees Except George 
10                                            Pataki. 
11                                            ABBE DAVID LOWELL (Christopher D. 
12                                            Man, on the brief), Chadbourne & Parke, 
13                                            LLP, Washington, District of Columbia, for 
14                                            Defendant‐Appellee George Pataki. 
15                                                                  
16    SACK, Circuit Judge: 
17          In 2005, then‐New York State Governor George Pataki launched the 

18    Sexually Violent Predator Initiative (the ʺSVP Initiativeʺ or the ʺInitiativeʺ), 

19    which provided for the involuntary civil commitment at state psychiatric 

20    facilities of some ʺsexually violent predatorsʺ (ʺSVPsʺ) nearing the date of their 

21    release from incarceration or supervision.  The six plaintiffs in this case were 

22    civilly committed to a psychiatric hospital in late 2005, during the first weeks the 

23    Initiative was in effect.  In 2008, they filed this action against several individuals 

24    who allegedly designed or implemented the Initiative, asserting claims under the 

25    Fourth Amendment, the substantive and procedural components of the 



                                                  4 
       
                                                                                        13‐3412 
                                                                                 Warren v. Pataki 

 1    Fourteenth Amendmentʹs Due Process Clause, the Fourteenth Amendmentʹs 

 2    Equal Protection Clause, and several provisions of New York state law.   


 3          In Bailey v. Pataki, 708 F.3d 391 (2d Cir. 2013), we affirmed on interlocutory 

 4    appeal the decision of the district court (Jed S. Rakoff, Judge) in Bailey v. Pataki, 

 5    722 F. Supp. 2d 443 (S.D.N.Y. 2010).  There, the district court had concluded that 

 6    the defendants could not establish as a matter of law at the summary judgment 

 7    stage that they were entitled to qualified immunity on the plaintiffsʹ procedural 

 8    due‐process claims.  In affirming, we concluded that if the material facts alleged 

 9    were proven, the Initiative would have violated the plaintiffsʹ clearly established 

10    rights to procedural due process.  Bailey, 708 F.3d at 403‐04. 


11          Following our decision, the district court held a jury trial on the plaintiffsʹ 

12    false‐imprisonment, procedural due‐process, substantive due‐process, and state 

13    law claims against six defendants: former Governor George Pataki; former Office 

14    of Mental Health Commissioner Sharon Carpinello; former Department of 

15    Correctional Services Commissioner Glenn S. Goord; former Executive Director 

16    of Manhattan Psychiatric Center Eileen Consilvio; former Superintendent of 

17    Clinton Correctional Facility Dale Artus; and former Division of Parole head 

18    Robert Dennison.  During the trial, the district court entered judgments as a 


                                                 5 
       
                                                                                      13‐3412 
                                                                               Warren v. Pataki 

 1    matter of law pursuant to Federal Rule of Civil Procedure 50 in the defendantsʹ 

 2    favor on the false‐imprisonment claims, among others, deeming them 

 3    impermissibly duplicative of the procedural due‐process claims.  The court also 

 4    denied the plaintiffsʹ motions for judgment as a matter of law on their procedural 

 5    due‐process claims and their entitlement to actual, compensatory damages for 

 6    the alleged due‐process violations.  The jury ultimately rejected the plaintiffsʹ 

 7    remaining substantive due‐process claims, found defendant Carpinello liable for 

 8    procedural due‐process violations, and awarded each plaintiff one dollar in 

 9    nominal damages against her. 


10          Plaintiffs Robert Warren and Charles Brooks appeal, challenging the 

11    district courtʹs (1) jury instruction on personal involvement; (2) denial of 

12    judgment as a matter of law on procedural due‐process liability; (3) denial of 

13    judgment as a matter of law on the plaintiffsʹ entitlement to actual, compensatory 

14    damages; (4) entry of judgment for the defendants on the plaintiffsʹ false‐

15    imprisonment claims on the grounds that these claims were duplicative; and (5) 

16    limitations on depositions, and several other evidentiary decisions.  The plaintiffs 

17    dispute neither the judgment against them on their substantive due‐process 

18    claims nor the denial of their requests for punitive damages. 



                                                6 
       
                                                                                      13‐3412 
                                                                               Warren v. Pataki 

 1          For the reasons set forth below, we conclude that the plaintiffsʹ arguments 

 2    lack merit.  We therefore affirm the judgment of the district court. 


 3                                     BACKGROUND 
 4          Factual Background 
 5          We set forth the factual background underlying this appeal in some detail 

 6    in our opinion affirming on interlocutory appeal the district courtʹs denial of 

 7    summary judgment for the defendants on the grounds of qualified immunity.  

 8    See Bailey, 708 F.3d at 393‐99.  We rehearse it here only insofar as we think it 

 9    necessary to an understanding of our resolution of this appeal. 


10          The SVP Initiative 
11          In October 2005, then‐New York State Governor George Pataki faced a 

12    challenge:  He had tried and failed several times to persuade the State Assembly 

13    to establish a program that would permit the civil commitment and confinement 

14    of designated sex offenders in New York State.  Political pressure on the issue 

15    was mounting in the wake of a widely publicized murder committed by a then‐

16    recently paroled sex offender.  Unwilling to wait any longer, as we described in 

17    Bailey, id. at 394, the Governor directed New Yorkʹs Office of Mental Health 




                                                7 
       
                                                                                        13‐3412 
                                                                                 Warren v. Pataki 

 1    (ʺOMHʺ) and Department of Correctional Services (ʺDOCSʺ)1  to ʺpush the 

 2    envelope of the Stateʹs existing involuntary commitment law,ʺ id.  The result was 

 3    the SVP Initiative.  Its principal theme was that every ʺsexually violent predatorʺ 

 4    in state prison should and would be evaluated for involuntary civil commitment 

 5    before being released from incarceration. 


 6                  Sharon Carpinello, the Commissioner of the New York State Office of 

 7    Mental Health, with several others, developed an implementation plan for the 

 8    SVP Initiative.  She presented it to Governor Patakiʹs representatives in mid‐

 9    September 2005.  The Initiative provided for a commitment process based on the 

10    procedures set forth in New York Mental Hygiene Law (ʺMHLʺ) § 9.27 et seq. 

11    (ʺArticle 9ʺ), instead of the more stringent criteria for commitment set forth in 

12    Correction Law § 402,2 which the SVP Initiativeʹs designers had also considered.  

                                                                  
          DOCS is now known as the Department of Corrections and Community Supervision, 
          1

      and commonly referred to by the nearly identical acronym, ʺDOCCS.ʺ 
       2 As we explained in Bailey: 

        
                   Section 9.27 of the Mental Hygiene Law (ʺMHLʺ), codified in 
                   Article 9 of the MHL and entitled ʺInvoluntary admission on 
                   medical  certification,ʺ  allows  the  director  of  a  hospital  to 
                   accept any patient ʺalleged to be mentally ill and in need of 
                   involuntary  care  and  treatment  upon  the  certificates  of  two 
                   examining  physicians.ʺ    MHL  §  9.27(a).    The  director  must 
                   also receive a sworn application explaining why the patient 
                   needs mental health treatment.  Id.  After the patient arrives 
       
                                                                     8 
       
                                                                                                                                                                         13‐3412 
                                                                                                                                                                  Warren v. Pataki 


                                                                                                                                                                                                
                             at the hospital, a member of the hospitalʹs psychiatric staff is 
                             required  to  examine  him  and  confirm  that  he  should  be 
                             admitted.  MHL § 9.27(e).  The law requires that the nearest 
                             relative  of  the  patient,  or  any  other  person  the  patient  has 
                             designated,  be  given  notice  of  the  involuntary  admission 
                             within five days of admission.  MHL § 9.29(b).  Within sixty 
                             days  of  admission,  the  patient  or  a  friend  or  relative  can 
                             request  a  hearing  on  the  involuntary  admission,  which  is 
                             required  to  be  held  within  five  days  of  receipt  by  the 
                             hospital director of notice of the request.  MHL § 9.31(a).  If 
                             no  hearing  has  been  held  or  court  order  issued,  or  if  the 
                             patient  does  not  consent  to  the  admission,  the  hospital 
                             director is required to seek a court order within sixty days of 
                             the patientʹs involuntary admission if the director wishes to 
                             pursue the matter.  MHL § 9.33(a). 

                             Correction Law § 402 is entitled ʺCommitment of mentally ill 
                             inmates.ʺ    Under  that  law,  if  a  staff  physician  at  a  prison 
                             informs the prison superintendent that an inmate is mentally 
                             ill,  the  superintendent  asks  a  ʺjudge  of  the  county  court  or 
                             justice  of  the  supreme  court  in  the  countyʺ  to  appoint  two 
                             physicians to examine the inmate.  Correction Law § 402(1).  
                             If  both  physicians  conclude  that  hospitalization  is 
                             appropriate, they must produce certificates to that effect.  Id.  
                             The superintendent is then required to apply to the court for 
                             a  commitment  order,  and  personally  serve  notice  on  the 
                             inmate  and  his  or  her  closest  relative  or,  if  relatives  are 
                             unknown  or  not  within  the  state,  ʺany  known  friend,ʺ  five 
                             days prior to the commitment.  Correction Law § 402(3).  The 
                             Mental Hygiene Legal Services must then inform the inmate 
                             (or, in appropriate cases, others concerned with the inmateʹs 
                             welfare)  of  ʺthe  procedures  for  placement  in  a  hospital  and 
                             of  the  inmateʹs  right  to  have  a  hearing,  to  have  judicial 
                             review  with  a  right  to  a  jury  trial,  to  be  represented  by 
                             counsel  and  to  seek  an  independent  medical  opinion.ʺ  Id. 
                             The  inmate  is  entitled  to  request  a  hearing  before  a  judge 
                             prior  to  any  transfer  to  a  psychiatric  hospital.    Correction 
                             Law § 402(5).  The procedural protections in section 402 may 
 
                                                                                              9 
 
                                                                                                                                                                               13‐3412 
                                                                                                                                                                        Warren v. Pataki 

 1    Under this process, before being released from prison, inmates who had been 

 2    deemed ʺsexually violent predatorsʺ would be evaluated by two OMH 

 3    psychiatrists, each of whom would render an opinion as to whether the inmate 

 4    should be involuntarily committed to a state psychiatric facility.  Before the 

 5    evaluation, DOCS would provide OMH with criminal history reports for each 

 6    inmate.  OMH would use these reports to create editorialized descriptions of the 

 7    inmateʹs criminal history and an assessment of their likelihood of recidivism.  

 8    They would then provide these materials to the OMH psychiatrists.  If the OMH 

 9    psychiatrists recommended civil commitment, the inmate would be transferred 

10    to a psychiatric center and examined by a psychiatrist to confirm the diagnosis.  

11    Once admitted to the facility, the inmate would begin undergoing a specialized 

12    course of treatment. 


13                  OMH officials informed Governor Patakiʹs office that they needed four to 

14    six months to prepare for the implementation of the SVP Initiative, including 

15    training the psychiatrists responsible for examining the inmates.  Governor 

16    Pataki nonetheless ordered that the SVP Initiative begin forthwith. 

                                                                                                                                                                                                      
                                   only be bypassed where admission to a hospital is sought on 
                                   an emergency basis.  Correction Law § 402(9). 

          708 F.3d at 394‐95. 

                                                                                                  10 
       
                                                                                      13‐3412 
                                                                               Warren v. Pataki 

 1          Thereafter, under Goordʹs direction, DOCS began identifying inmates to be 

 2    evaluated for civil commitment by OMH psychiatrists.  The pool of inmates was 

 3    drawn from those who had committed a violent offense as defined by New York 

 4    Penal Law § 70.02, and those who had committed a sex offense as defined by 

 5    Penal Law § 130, as well as from another list of inmates who had committed 

 6    felonies that had been, to some extent, sexually motivated.  Any inmate who 

 7    refused to appear for an evaluation was potentially subject to disciplinary action, 

 8    and refusal could have constituted a parole violation. 


 9          The SVP Initiative was in effect only briefly.  In 2006, after several inmates 

10    who were confined under the SVP Initiative sought habeas corpus relief in state 

11    courts, the New York Court of Appeals held that the SVP Initiative should 

12    proceed under Correction Law § 402 instead of MHL Article 9, and ordered that 

13    each civilly committed individual remaining in OMH custody be provided an 

14    immediate retention hearing.  State ex rel. Harkavy v. Consilvio, 7 N.Y.3d 607, 614, 

15    859 N.E.2d 508, 512, 825 N.Y.S.2d 702, 706 (2006).  Then, in 2007, the New York 

16    State Legislature ended the SVP Initiative by enacting a comprehensive statutory 

17    scheme for the civil commitment of dangerous sex offenders nearing release from 

18    incarceration or supervision. 



                                               11 
       
                                                                                     13‐3412 
                                                                              Warren v. Pataki 

 1          The Defendantsʹ Roles 
 2          Each of the defendants played a unique role in the design and 

 3    implementation of the SVP Initiative. 


 4          George Pataki was the Governor of New York State from 1995 to 2006.  He 

 5    authorized the SVP Initiative, made it the official policy of the State of New York, 

 6    and tasked DOCS and OMH with developing a detailed plan for its 

 7    implementation.   


 8          Sharon Carpinello was Commissioner of OMH at the time the SVP 

 9    Initiative was in place.  Her duties as Commissioner included establishing, 

10    developing, and coordinating OMH programs and procedures.  She helped to 

11    develop OMHʹs plan for implementing the SVP Initiative, reviewed the plan, and 

12    approved it for submission to Governor Pataki.  After Governor Pataki approved 

13    the plan, she ordered OMH to carry it out.   


14          Glenn Goord was the Commissioner of DOCS during the implementation 

15    of the SVP Initiative.  He was involved in the process of planning the SVP 

16    Initiative, and understood that it called for inmates to be committed without a 

17    prior hearing.  Goord ordered DOCS to implement the SVP Initiative by selecting 

18    for examination inmates due to be released and, depending on the result of the 



                                               12 
       
                                                                                          13‐3412 
                                                                                   Warren v. Pataki 

 1    examination, arranging for their transportation to psychiatric hospitals for 

 2    commitment.   


 3                  Eileen Consilvio was Executive Director of Manhattan Psychiatric Center 

 4    (ʺMPCʺ) when the SVP Initiative was created.  She agreed to make the MPC 

 5    available to receive inmates designated for involuntary civil commitment under 

 6    the initiative.  Consilvio handled the logistics of Warrenʹs and Brooksʹs civil 

 7    commitment there.   


 8                  Dale Artus was Superintendent of the Clinton Correctional Facility3 

 9    (ʺClintonʺ), where Warren was imprisoned and to where he was returned after 

10    he was civilly committed.  Warren allegedly filed complaints about his 

11    confinement with Artus, who did not respond to them.   


12                  At the time that the SVP Initiative became effective, Robert Dennison was 

13    the highest‐ranking officer in the Division of Parole (ʺParoleʺ).4  Warren alleges 

14    that when he was confined at Clinton, he wrote to Dennison complaining about 

15    his reconfinement despite his having been granted parole.  It is not clear from the 

                                                                  
         The Clinton Correctional Facility may be better known by the name of the town in 
          3

      which it is located: Dannemora, New York.  See Village of Dannemora, 
      http://www.villageofdannemora.com (last visited May 16, 2016). 
       4 In 2011, the Division of Parole was merged with DOCS (which, as explained above, is 

      now known as DOCCS). 

                                                                     13 
       
                                                                                    13‐3412 
                                                                             Warren v. Pataki 

 1    record what if anything Dennison did to investigate or otherwise address the 

 2    situation.   


 3           Plaintiffsʹ Confinement 
 4           Plaintiffs Robert Warren and Charles Brooks, both convicted sex offenders, 

 5    were involuntarily committed at the MPC and Kirby Psychiatric Center pursuant 

 6    to the SVP Initiative after they were scheduled to be released from prison.  Their 

 7    involuntary civil commitment was based entirely on the recommendations of 

 8    OMH psychiatrists. 


 9           Robert Warren was serving a sentence for multiple crimes, including 

10    sexual abuse in the first degree, when he was approved for parole and scheduled 

11    to be conditionally released from prison on September 27, 2005, under the 

12    supervision of Parole.  The day before his scheduled release, and without prior 

13    notice, two OMH psychiatrists evaluated Warren by conducting short 

14    interviews, one of which was done remotely by video, and completing with 

15    respect to each of them a so‐called Certification of Examining Physician to 

16    Support an Application for Involuntary Admission form.  On that basis, they 

17    determined that he required involuntary commitment in a psychiatric hospital.  

18    On the day of his scheduled release, he was transferred to a state psychiatric 

19    institution instead.   
                                              14 
       
                                                                                            13‐3412 
                                                                                     Warren v. Pataki 

 1                  Less than two months later, Warren was again examined by a psychiatrist, 

 2    but this time he was found not to require confinement.  On October 23, 2005, he 

 3    was discharged into the custody of Parole.  He was never in fact released on 

 4    parole, however, nor was he given a parole revocation hearing.  Instead, he was 

 5    returned to DOCS and housed at Clinton, where he remained until October 23, 

 6    2006—the latest possible expiration date for his original prison sentence.5 


 7                  Charles Brooks had nearly completed serving his eight‐year prison term 

 8    for burglary and sexual abuse in the second degree when, on Friday, October 7, 

 9    2005, the last business day before his scheduled release, he was evaluated by two 

10    OMH staff psychiatrists, who determined that he required involuntary 

11    commitment in a psychiatric hospital.  Brooks was then sent to the MPC, where 

12    he remained confined pursuant to Article 9 until May 2009, at which time he was 




                                                                  
          Warren later challenged his reconfinement as part of a state habeas corpus petition.  
          5

      The county court that heard the petition deemed his reconfinement to be unlawful, but 
      found the appropriate remedy to be ʺmerely a judgment directing petitionerʹs re‐release 
      to parole supervision subject to appropriate conditions imposed b[y] parole authorities, 
      including special conditions which must be satisfied prior to the petitionerʹs re‐release,ʺ 
      which in Warrenʹs case encompassed an approved‐residence special condition.  Warren 
      v. Artus, No. 06‐15, at 7‐8 (N.Y. Sup. Ct., Clinton Cty., July 5, 2006), reproduced at Joint 
      Appendix filed on this Appeal (ʺJ.A.ʺ) 1498‐99.  Warren was ultimately unable to obtain 
      Paroleʹs approval of a residence, and thus remained at Clinton until October 23, 2006.   

                                                                     15 
       
                                                                                              13‐3412 
                                                                                       Warren v. Pataki 

 1    committed under the statute that replaced the SVP Initiative, MHL §§ 10.06‐.17 

 2    (ʺArticle 10ʺ).6  


 3                  Procedural History 
 4                  Brooks, Warren, and several other similarly situated persons filed actions 

 5    in 2008 in the U.S. District Court for the Southern District of New York seeking 

 6    compensatory damages for their involuntary civil commitment under the SVP 

 7    Initiative.  The plaintiffs alleged violations of their Fourth Amendment right 

 8    against false imprisonment, their Fourteenth Amendment rights to equal 

 9    protection and substantive and procedural due process, and several rights under 

10    state law.  The actions were designated as related and consolidated for trial. 


11                  During discovery, the plaintiffs filed notices of depositions for all of the 

12    defendants named in the complaints.  The district court informed the plaintiffs 

13    that they would be permitted to take the depositions of only four senior official 

14    defendants of their choice, however, and that each deposition could not exceed 

                                                                  
         Brooksʹs confinement under Article 10 was the subject of separate litigation 
          6

      challenging Article 10ʹs validity, whether the state had jurisdiction over Brooks as a 
      consequence of his illegal commitment under Article 9, and the adequacy of Brooksʹs 
      legal representation.  The challenges were unsuccessful.  See Brooks v. State, 120 A.D.3d 
      1577, 993 N.Y.S.2d 409 (4th Depʹt 2014), leave to appeal denied, 25 N.Y.3d 901, 30 N.E.3d 
      164, 7 N.Y.S.3d 273 (2015); Brooks v. Sawyer, No. 9:11‐CV‐248 (N.D.N.Y. Dec. 16, 2013); 
      State v. C.B., 88 A.D.3d 599, 931 N.Y.S.2d 300 (1st Depʹt  2011), appeal dismissed and leave 
      to appeal denied, 18 N.Y.3d 905, 963 N.E.2d 790, 940 N.Y.S.2d 213 (2012). 

                                                                     16 
       
                                                                                              13‐3412 
                                                                                       Warren v. Pataki 

 1    two hours.  The plaintiffs chose to, and did, take the depositions of Pataki, 

 2    Carpinello, Goord, and Consilvio.   


 3                  On March 31, 2010, the parties filed cross‐motions for summary judgment.  

 4    The district court issued a ʺbottom lineʺ order granting the defendantsʹ motion in 

 5    part on statute of limitations grounds, but denying it on the issues of qualified 

 6    immunity and lack of personal involvement.7  The court also denied the 

 7    plaintiffsʹ motion in its entirety.  The district court later issued two opinions and 

 8    orders setting forth its reasoning for its summary judgment decisions, which we 

 9    affirmed on interlocutory appeal.  See Bailey v. Pataki, 708 F.3d 391 (2d Cir. 2013). 


10                  Back in the district court, both sides then filed motions in limine in 

11    preparation for trial.  Three of th0se motions are relevant to this appeal.  First, the 

12    plaintiffs moved to preclude the defendants from arguing that the plaintiffs 

13    suffered no injury because they would have been confined nonetheless had they 

14    received a constitutionally sufficient pre‐deprivation hearing.  Second, the 

15    plaintiffs moved to preclude evidence concerning their criminal histories, prison 

16    disciplinary records, and OMH records, or, in the alternative, to bifurcate the 

17    trial.  Third, the plaintiffs moved to require the defendants to bear the burden of 
                                                                  
         Warrenʹs claim against defendant Paul Annetts was dismissed by the court for lack of 
          7

      his personal involvement in the events at issue. 

                                                                     17 
       
                                                                                     13‐3412 
                                                                              Warren v. Pataki 

 1    disproving that plaintiffs had suffered compensable damages.  The district court 

 2    denied the first two of these motions, and granted the third.   


 3          A jury trial was conducted between July 9 and July 31, 2013.  The parties 

 4    called twenty‐nine fact witnesses in all, but no expert witnesses.   


 5          During the trial, the district court entered several judgments as a matter of 

 6    law in the defendantsʹ favor pursuant to Rule 50: for Artus and Dennison on all 

 7    claims, and for the other defendants on all state‐law claims except for negligence 

 8    claims against Carpinello and Consilvio.  The district court also entered 

 9    judgment for the defendants on the false‐imprisonment claims because it deemed 

10    them duplicative of the plaintiffsʹ procedural due‐process claims.  The court 

11    reasoned that the jury would need to find a procedural due‐process violation in 

12    order to find that the false imprisonment was not otherwise ʺprivileged,ʺ and 

13    that the damages recoverable under both causes of action were the same.  J.A. 

14    1293 (Trial Transcript (ʺTr.ʺ) 2871:20‐2874:14).   


15          After the district court entered judgment for the defendants on the false‐

16    imprisonment claims, the plaintiffs moved for judgment as a matter of law on 

17    their procedural due‐process claims, and noted for the record their view that 

18    judgment as a matter of law under Rule 50 would also be appropriate on the 


                                                18 
       
                                                                                       13‐3412 
                                                                                Warren v. Pataki 

 1    false‐imprisonment claims, whose dismissal they contested.  The district court 

 2    denied the motion. 


 3           Before the case was submitted to the jury, the plaintiffs withdrew their 

 4    remaining negligence claims.  As a result, the principal disputed issues sent to 

 5    the jury were whether: (1) the plaintiffs had established violations of their 

 6    substantive due‐process rights; (2) each defendant proximately caused the 

 7    procedural due‐process violations at issue; and (3) the plaintiffs were entitled to 

 8    compensatory or punitive damages, and if so, in what amount or amounts. 


 9           On July 26, 2013, the district court held a charging conference during 

10    which the parties discussed how to instruct the jury on the meaning of proximate 

11    causation in the context of a procedural due‐process violation.  To establish a 

12    section 1983 claim, ʺa plaintiff must establish a given defendantʹs personal 

13    involvement in the claimed violation in order to hold that defendant liable in his 

14    individual capacity.ʺ  Patterson v. Cty. of Oneida, N.Y., 375 F.3d 206, 229 (2d Cir. 

15    2004).  To proximately cause a procedural due‐process violation, therefore, a 

16    defendant must be personally involved in the violation.  A plaintiff may establish 

17    such personal involvement by making any one of five showings (the ʺColon 

18    factorsʺ): 


                                                19 
       
                                                                                      13‐3412 
                                                                               Warren v. Pataki 

 1          (1) the defendant participated directly in the alleged constitutional 
 2          violation, (2) the defendant, after being informed of the violation 
 3          through a report or appeal, failed to remedy the wrong, (3) the 
 4          defendant created a policy or custom under which unconstitutional 
 5          practices occurred, or allowed the continuance of such a policy or 
 6          custom, (4) the defendant was grossly negligent in supervising 
 7          subordinates who committed the wrongful acts, or (5) the defendant 
 8          exhibited deliberate indifference to the rights of [the plaintiffs] by 
 9          failing to act on information indicating that unconstitutional acts 
10          were occurring. 
11           
12    Colon v. Coughlin, 58 F.3d 865, 873 (2d Cir. 1995).   

13          In preparation for the charging conference, the plaintiffs requested a jury 

14    instruction on proximate causation that listed the five Colon factors and 

15    explained that each would be sufficient to establish a defendantʹs personal 

16    involvement.  During the conference, the court proposed an alternative 

17    instruction that described the threshold for personal involvement more briefly, 

18    with language that tracked only the third Colon factor.  The plaintiffs made no 

19    objection to the courtʹs proposed instruction on the threshold requirement for 

20    finding personal involvement.  See J.A. 1304 (Tr. 2915:21‐2916:8).   

21          The court subsequently delivered its proposed proximate causation 

22    instruction, with one modification not relevant here, to the jury.  The court first 

23    explained that each defendant could be held liable for violating a plaintiffʹs 

24    procedural due‐process rights if he or she took steps that ʺproximately caused 


                                               20 
       
                                                                                        13‐3412 
                                                                                 Warren v. Pataki 

 1    that plaintiff to be involuntarily committed under the sexually‐violent predator 

 2    initiative.ʺ  J.A. 1350 (Tr. 3100:02‐04).  The court then addressed the threshold for 

 3    personal involvement: 

 4          If a given defendant played a material role, directly or indirectly, in 
 5          creating  or  implementing,  even  in  good  faith,  the  aforementioned 
 6          aspects  of  the  sexually‐violent  predator  initiative  that  were 
 7          constitutionally defective, and that foreseeably would be applied to 
 8          someone in a given plaintiff[ʹs] position, that would be sufficient to 
 9          establish  that  that  defendant  proximately  caused  the  violation  of 
10          that plaintiff[ʹs] constitutional right to procedural due process. 
11    J.A. 1350 (Tr. 3100:17‐24). 

12          On the issue of damages, the district court gave the following instruction: 

13          In  addition  to  disputing  plaintiffsʹ  proof  of  damages  in  various 
14          respects, defendants also raise a special defense, namely, that even if 
15          the  given  plaintiff  you  are  considering  had  been  given  full  due 
16          process, he would still have been involuntarily committed, and so he 
17          did not suffer any actual injury.  On this defense, it is the defendants 
18          who bear the burden of proving this defense by a preponderance of 
19          the  credible  evidence.    If  you  find  that,  notwithstanding  []  a 
20          defendant[ʹs] liability on a given claim, the plaintiff who made that 
21          claim did not suffer any injury, you should then award damages of 
22          one dollar.  These are called ʺnominal damages.ʺ 
23    J.A. 1351 (Tr. 3102:20‐3103:05). 

24          On July 31, 2013, the jury reached its verdict.  It rejected the plaintiffsʹ 

25    substantive due‐process claims and found Carpinello alone liable for procedural 

26    due‐process violations.  It further found that the plaintiffs were not entitled to 




                                                21 
       
                                                                                        13‐3412 
                                                                                 Warren v. Pataki 

 1    compensatory damages or punitive damages, and awarded nominal damages of 

 2    one dollar to each plaintiff.   


 3          On August 8, 2013, the plaintiffs renewed their motion for judgment as a 

 4    matter of law pursuant to Rule 50(b), which the district court summarily denied.  

 5    This appeal followed. 


 6                                       DISCUSSION 
 7              I.   Standards of Review 
 8    A.    Judgment as a Matter of Law 


 9          We review the district courtʹs decision to grant or deny a Rule 50 motion 

10    for judgment as a matter of law de novo.  SEC v. Ginder, 752 F.3d 569, 574 (2d Cir. 

11    2014). 


12    B.    Jury Instructions 
13          We review ʺa claim of error in jury instructions de novo, reversing only 

14    where appellant can show that, viewing the charge as a whole, there was a 

15    prejudicial error.ʺ  United States v. Tropeano, 252 F.3d 653, 657‐58 (2d Cir. 2001).  

16    ʺʹAn erroneous instruction requires a new trial unless the error is harmlessʹ . . . 

17    [and a]n error is harmless only if the court is convinced that the error did not 

18    influence the juryʹs verdict.ʺ  Gordon v. N.Y.C. Bd. of Educ., 232 F.3d 111, 116 (2d 

19    Cir. 2000) (quoting LNC Invs., Inc. v. First Fid. Bank, N.A. N.J., 173 F.3d 454, 460 

                                                22 
       
                                                                                        13‐3412 
                                                                                 Warren v. Pataki 

 1    (2d Cir. 1999)).  If an instruction improperly directs the jury on whether a party 

 2    has satisfied its burden of proof, ʺit is not harmless error because it goes directly 

 3    to the [merits of the] claim, and a new trial is warranted.ʺ  Id. (quoting LNC Invs., 

 4    Inc., 173 F.3d at 462). 


 5    C.     Discovery Rulings 
 6           ʺWe review a district courtʹs discovery rulings for abuse of discretion.ʺ  

 7    Moll v. Telesector Res. Grp., 760 F.3d 198, 204 (2d Cir. 2014).  ʺA district court has 

 8    abused its discretion if it has (1) based its ruling on an erroneous view of the law, 

 9    (2) made a clearly erroneous assessment of the evidence, or (3) rendered a 

10    decision that cannot be located within the range of permissible decisions.ʺ  Lynch 

11    v. City of New York, 589 F.3d 94, 99 (2d Cir. 2009) (internal quotation marks 

12    omitted).   


13    D.     Evidentiary Rulings 
14           We review the district courtʹs evidentiary rulings for abuse of discretion.  

15    Manley v. AmBase Corp., 337 F.3d 237, 247 (2d Cir. 2003).  We ʺgive district court 

16    judges wide latitude in determining whether evidence is admissible at trial.ʺ  

17    Meloff v. N.Y. Life Ins. Co., 240 F.3d 138, 148 (2d Cir. 2001) (internal quotation 

18    marks omitted).  Even if we conclude that the district court abused its discretion, 

19    however, ʺan erroneous evidentiary ruling warrants a new trial only when a 

                                                 23 
       
                                                                                           13‐3412 
                                                                                    Warren v. Pataki 

 1    substantial right of a party is affected, as when a juryʹs judgment would be 

 2    swayed in a material fashion by the error.ʺ  Lore v. City of Syracuse, 670 F.3d 127, 

 3    155 (2d Cir. 2012) (internal quotation marks omitted).  We ʺwill not grant a new 

 4    trial if we find that the improperly admitted evidence was ʹharmless—i.e., [that] 

 5    the evidence was unimportant in relation to everything else the jury considered 

 6    on the issue in question.ʹʺ  Cameron v. City of New York, 598 F.3d 50, 61 (2d Cir. 

 7    2010) (brackets in original) (quoting United States v. Germosen, 139 F.3d 120, 127 

 8    (2d Cir. 1998)).  ʺAn error is harmless if we ʹcan conclude with fair assurance that 

 9    the evidence did not substantially influence the jury.ʹʺ  Cameron, 598 F.3d at 61 

10    (quoting United States v. Rea, 958 F.2d 1206, 1220 (2d Cir. 1992)).  In civil cases, the 

11    burden falls on the appellant to show that the error was not harmless and that ʺit 

12    is likely that in some material respect the factfinderʹs judgment was swayed by 

13    the error.ʺ  Tesser v. Bd. of Educ. of City Sch. Dist. of City of N.Y., 370 F.3d 314, 319 

14    (2d Cir. 2004) (internal quotation marks omitted). 


15          II.     Jury Instructions on Personal Involvement 
16           The plaintiffs now argue, for the first time, that the district court made a 

17    prejudicial error in the portion of its proximate‐causation instruction that 

18    described the standard for personal involvement.  The plaintiffs contend that the 

19    instruction improperly took into account only the third of the five Colon factors, 

                                                  24 
       
                                                                                             13‐3412 
                                                                                      Warren v. Pataki 

 1    and that the district court improperly added the terms ʺmaterialʺ and 

 2    ʺforeseeablyʺ to the third Colon factor, thereby increasing the plaintiffsʹ burden of 

 3    proof.  Blue 33‐36.  The plaintiffs waived these arguments by failing to object to 

 4    the instruction at trial, and we accordingly affirm as to this issue.  See United 

 5    States v. Bradley, 812 F.2d 774, 778 (2d Cir.) (a ʺfailure to object at trialʺ to a jury 

 6    instruction ʺresult[s] in a waiver of any claim of error on appealʺ), cert. denied, 484 

 7    U.S. 832 (1987).  The plaintiffs had previously requested a substantially different 

 8    proximate‐causation charge as to their procedural due‐process claims, which 

 9    included all five Colon factors.  When the district court proposed its shorter 

10    alternative, however, the plaintiffsʹ counsel made no mention of Colon or the 

11    inclusion of the terms ʺmaterialʺ or ʺforeseeably.ʺ8  Instead, the plaintiffsʹ counsel 

12    objected only to the omission of the words ʺwithout counselʺ from another 

13    portion of the instruction.  After the district court agreed with this objection, the 

14    plaintiffsʹ counsel stated, ʺ[a]nd thatʹs all we had for that one.ʺ  See J.A. 1304 (Tr. 

15    2915:21‐2916:8). 

                                                                  
          The plaintiffsʹ counselʹs failure to object to the inclusion of the terms ʺmaterialʺ and 
          8

      ʺforeseeablyʺ in the proximate‐cause instruction was understandable, because the 
      proximate‐cause inquiry is focused on whether ʺthe causal connection between the 
      defendantʹs action and the plaintiffʹs injury is sufficiently direct,ʺ Gierlinger v. Gleason, 
      160 F.3d 858, 872 (2d Cir. 1998), and the district courtʹs use of those terms was therefore 
      apt. 

                                                                     25 
       
                                                                                          13‐3412 
                                                                                   Warren v. Pataki 

 1          We ʺwill disregard the failure to object where there is plain error affecting 

 2    substantial rights that goes to the very essence of the case, or where the partyʹs 

 3    position has previously been made clear to the trial court and it was apparent 

 4    that further efforts to object would be unavailing.ʺ  Anderson v. Branen, 17 F.3d 

 5    552, 556‐57 (2d Cir.) (citations omitted), rehʹg denied, 27 F.3d 29 (2d Cir. 1994).  

 6    Neither condition is met here.  As to the former, a substantial right is not 

 7    implicated if there is no likelihood that the error or defect affected the outcome of 

 8    the case, see, e.g., Tesser, 370 F.3d at 319, and there is no evidence in the record 

 9    before us sufficient to establish that the plaintiffs could have demonstrated any 

10    of the other four Colon factors.  As to the latter condition, when the plaintiffsʹ 

11    counsel requested an instruction as to all of the Colon categories early in the trial, 

12    the district court judge responded that he ʺagree[d] . . . weʹre going to have to 

13    spell this out in some detail in the final instructions.,ʺ  J.A. 706 (Tr. 542:07‐08).  

14    That hardly suggests that further objections would have been unavailing.  

15    Accordingly, the plaintiffsʹ arguments as to the personal‐involvement instruction 

16    have been waived. 




                                                 26 
       
                                                                                       13‐3412 
                                                                                Warren v. Pataki 

 1         III.    Judgment as a Matter of Law on the Plaintiffsʹ Procedural Due‐
 2                 Process Claims 
 3          The district court properly granted judgment as a matter of law to 

 4    Dennison and Artus pursuant to Rule 50(a).  The district court also properly 

 5    denied the plaintiffsʹ renewed judgment as a matter of law against Consilvio, 

 6    Goord, and Pataki under Rule 50(b). 


 7          Judgment as a matter of law is appropriate ʺonly if [the court] can 

 8    conclude that, with credibility assessments made against the moving party and 

 9    all inferences drawn against the moving party, a reasonable juror would have 

10    been compelled to accept the view of the moving party.ʺ  Zellner v. Summerlin, 

11    494 F.3d 344, 370‐71 (2d Cir. 2007) (emphasis removed and internal quotation 

12    marks omitted).  A Rule 50 motion may only be granted if ʺthere exists such a 

13    complete absence of evidence supporting the verdict that the juryʹs findings 

14    could only have been the result of sheer surmise and conjecture, or the evidence 

15    in favor of the movant is so overwhelming that reasonable and fair minded 

16    [persons] could not arrive at a verdict against [it].ʺ  Ginder, 752 F.3d at 574 

17    (brackets in original) (quoting Tepperwien v. Entergy Nuclear Operations, Inc., 663 

18    F.3d 556, 567 (2d Cir. 2011)). 




                                                27 
       
                                                                                     13‐3412 
                                                                              Warren v. Pataki 

 1          The district court properly dismissed the action against Artus and 

 2    Dennison pursuant to their Rule 50(a) motion.  They were defendants only as to 

 3    Warrenʹs claim that he was improperly returned to prison rather than released 

 4    on parole after he was found not to require further civil commitment.  There was 

 5    no evidence that either defendant was responsible—either directly or 

 6    indirectly—for Warrenʹs continued imprisonment.  To be sure, Warren testified 

 7    that he wrote to them to lodge complaints about his reconfinement, but that 

 8    testimony was an insufficient basis for a reasonable juror to conclude that Artus 

 9    and Dennison knew of Warrenʹs plight, let alone had the ability or responsibility 

10    to do something about it. 


11          The district court also correctly declined to hold as a matter of law that 

12    Consilvio, Goord, and Pataki were liable for violating the plaintiffsʹ procedural 

13    due‐process rights.  The evidence does not compel a finding that these 

14    defendants proximately caused the procedural due‐process violations allegedly 

15    suffered by the plaintiffs.  The evidence at trial established that Consilvio—who 

16    was the Executive Director of the MPC in 2005—was aware that the plaintiffs 

17    were being committed under Article 9, but only handled the logistics for civil 

18    confinement at the facility.  She was not otherwise involved in planning or 



                                               28 
       
                                                                                      13‐3412 
                                                                               Warren v. Pataki 

 1    carrying out the SVP Initiative.  A reasonable juror would not have been 

 2    compelled to conclude, based on this evidence, that Consilvio proximately 

 3    caused any of the alleged violations of the plaintiffsʹ constitutional rights, given 

 4    her mere logistical role in one of the intermediate steps of the civil commitment 

 5    process. 


 6          The evidence at trial with respect to Goord established that while he was 

 7    involved in the implementation of the SVP Initiative—by overseeing the sharing 

 8    of information between DOCS and OMH about soon‐to‐be‐released inmates and 

 9    assisting with the transportation of inmates to psychiatric facilities—he played 

10    only a minor role in designing it.  Although Goord participated in several 

11    planning meetings, this evidence, standing alone, was not so powerful that it 

12    would compel a reasonable juror to conclude that Goord proximately caused the 

13    relevant harm: the plaintiffsʹ confinement without notice or a pre‐deprivation 

14    hearing. 


15          Finally, a reasonable juror would not have been compelled to conclude 

16    that Pataki played a material role in creating, coordinating, or implementing the 




                                                29 
       
                                                                                                  13‐3412 
                                                                                           Warren v. Pataki 

 1    specific aspects of the SVP Initiative that were constitutionally defective.9  Pataki 

 2    testified that he ʺdirected [his] team to work with OMH and to work with 

 3    [DOCS] to put in place the program,ʺ J.A. 1071 (Tr. 1988:02‐03), and that he ʺgave 

 4    a green light to go forward with the program,ʺ J.A. 1070 (Tr. 1987:04‐05).  But 

 5    with respect to the degree of his knowledge and involvement, he testified: 


 6                  Before  there  was  a  court  decision,  I  did  not  understand  any  of  the 
 7                  specifics  of  the  initiative  other  than  that  there  were  three  medical 
 8                  professionals  who  had  to  evaluate  and  conclude  that  the  inmates 
 9                  were  mentally  ill  and  posed  an  imminent  threat  to  themselves  or 
10                  others,  and  that  they  were  entitled  to  a  hearing.    Beyond  that,  I 
11                  didn’t know any of the other details.  I didn’t know what section of 
12                  law  was  being  used;  I  didn’t  know  even  what  article  of  law  was 
13                  being used.  That was left to the professionals to determine. 
14    J.A. 1073 (Tr. 1999:11‐20).  He testified further that he ʺdidn’t know whether the 

15    hearing was before or after the commitment.ʺ  J.A. 1073‐74 (Tr. 1999:25‐2000:03). 


16                  Pataki had admitted earlier in the course of the litigation that he ordered 

17    DOCS and OMH to use the MHL § 9.27 standard for evaluating individuals 

18    under the SVP Initiative and to follow the procedures laid out in Article 9.  The 

19    district court cautioned the jury, however, that none of these admissions 


                                                                  
         In Bailey, we explained that the SVP Initiativeʹs use of the procedures set forth in 
          9

      Article 9 did not provide for adequate due process protections, because ʺabsent exigent 
      circumstances . . . it was unconstitutional to civilly commit inmates to a psychiatric 
      facility prior to any notice or adversarial hearing.ʺ  708 F.3d at 408. 

                                                                     30 
       
                                                                                      13‐3412 
                                                                               Warren v. Pataki 

 1    ʺnecessarily mean[t] that he personally ordered that.ʺ  J.A. 1087‐88 (Tr. 2055:22‐

 2    2056:01).  In light of this evidence, and accepting Patakiʹs testimony as credible, a 

 3    reasonable juror would not have been compelled to conclude that Pataki played 

 4    a material role in creating, coordinating, or implementing the defective aspects of 

 5    the SVP Initiative. 


 6          In sum, the district court did not err in granting the defendantsʹ Rule 50(a) 

 7    motion for judgment as a matter of law as to Artus and Dennison or in denying 

 8    the plaintiffsʹ Rule 50(b) renewed motion for judgment as a matter of law against 

 9    Consilvio, Goord, and Pataki. 


10         IV.     Actual Damages                
11          The plaintiffs argue that the district court erred in denying them judgment 

12    as a matter of law as to whether the defendantsʹ alleged due‐process violations 

13    caused the plaintiffsʹ injuries, and therefore whether they were entitled to actual 

14    damages instead of only nominal damages.  The defendants counter that the 

15    district court improperly shifted the burden of proof on this issue to them.  We 

16    conclude that the district court did not err in denying judgment as a matter of 

17    law to the plaintiffs on the causation question and submitting it to the jury.  

18    Because the defendants shouldered the burden of proof on this issue, we need 



                                                    31 
       
                                                                                               13‐3412 
                                                                                        Warren v. Pataki 

 1    not reach their arguments as to whether the district courtʹs decision to shift this 

 2    burden to them was permissible.  


 3                  It is well‐settled that ʺ[a]bsent a showing of causation [of the plaintiffsʹ 

 4    injuries by the defendantsʹ unconstitutional acts] and actual injury, a plaintiff is 

 5    entitled only to nominal damages.ʺ  Miner, 999 F.2d at 660 (citing Carey v. Piphus, 

 6    435 U.S. 247, 263, 266‐67 (1978); Patterson, 905 F.2d at 568).  At trial, the 

 7    defendants asserted what the parties term a ʺno harm, no foulʺ defense10—they 

 8    argued, in essence, that even if the plaintiffs had been provided constitutionally 

 9    adequate pre‐confinement process they would nonetheless have been committed.  

10    The plaintiffs argue that the district court erred in denying them judgment as a 

11    matter of law on this issue, and that because the defendants did not call any 

12    expert witnesses to opine on what might have happened in a hypothetical pre‐

13    deprivation hearing in 2005, the defendants could not satisfy their burden of 

14    proof.  The plaintiffs further assert that the jury would have to engage in 


                                                                  
          We reject the plaintiffsʹ argument that the defendants waived their ʺno harm, no 
          10

      foulʺ defense because they failed to plead it as an affirmative defense.  Causation is a 
      requirement for establishing a viable section 1983 procedural due‐process claim, not an 
      affirmative defense that must be raised in the pleadings.  And in any event, the 
      defendantsʹ failure to plead this defense was excusable because it was not clear at the 
      outset that they would bear the initial burden on this issue, as the district court correctly 
      recognized.  See J.A. 555‐56 (Tr. 60:22‐61:03). 

                                                                     32 
       
                                                                                      13‐3412 
                                                                               Warren v. Pataki 

 1    impermissible speculation in order to resolve this question.  We disagree.  There 

 2    was sufficient evidence before the jury to support a finding that Warren and 

 3    Brooks would have been committed even if they had received due process, and 

 4    therefore that the defendants had carried their burden on this issue. 


 5          The plaintiffs were constitutionally entitled only to ʺnotice and an 

 6    adversarial hearing prior to civil commitment.ʺ  Bailey, 708 F.3d at 405.  Principles 

 7    of due process did not require the defendants to provide the plaintiffs with a 

 8    hearing conducted pursuant to Correction Law § 402, nor were they 

 9    constitutionally entitled to call a physician, psychiatrist, or expert witnesses 

10    favorable to them, no matter that their ability to call such witnesses might have 

11    rendered the proceedings fairer.  Thus, in establishing their ʺno harm, no foulʺ 

12    defense, the defendants were not required to present evidence—either through 

13    expert testimony or otherwise—establishing that the plaintiffs would have been 

14    confined under Correction Law § 402 or under Article 10, or that the plaintiffs 

15    would have been committed in the face of testimony by favorable witnesses.  

16    Rather, the defendants needed only to have presented some evidence sufficient to 

17    enable a jury to conclude that the plaintiffs would have been civilly committed 

18    following an adversarial proceeding on notice. 



                                                33 
       
                                                                                      13‐3412 
                                                                               Warren v. Pataki 

 1          This the defendants did.  As the district court correctly noted, the trial 

 2    itself replicated the presentation of proof at a constitutionally adequate pre‐

 3    commitment hearing, allowing the jury to evaluate what the strength of the 

 4    Stateʹs evidence at such a hearing would have been.  J.A. 1301 (Tr. 2905:19‐22).  

 5    Further, as the plaintiffs acknowledge, Pls.ʹ Br. at 45, the examining OMH 

 6    psychiatrists testified regarding information that they were given in 2005 and 

 7    conclusions that they drew based on that information, which is presumably what 

 8    an examining OMH psychiatrist would have testified to at a properly convened 

 9    and conducted pre‐commitment hearing.  The cross‐examination by the 

10    plaintiffsʹ counsel of the examining OMH psychiatrists—which the district court 

11    described as ʺpiercing,ʺ J.A. 1301 (Tr. 2903:07‐08)—permitted the jury to see 

12    ʺwhat would [have] happen[ed] if the plaintiff[s] had had counselʺ at a pre‐

13    commitment hearing in 2005.  J.A. 1300 (Tr. 2899:01‐05).  The jury was well aware 

14    that the psychiatrists were employed by OMH, and it was free to take that fact 

15    into account in assessing damages.  Even though the jury did not have before it 

16    the testimony of any court‐appointed or plaintiff‐retained psychiatrist, it could 

17    nevertheless infer from the state psychiatristsʹ testimony what other psychiatrists 

18    might have recommended. 



                                               34 
       
                                                                                             13‐3412 
                                                                                      Warren v. Pataki 

 1                  Permitting the defendants to establish their defense based on such 

 2    evidence might, of course, have placed the plaintiffs at a decided disadvantage in 

 3    light of the fact that the defendants effectively deprived the plaintiffs of evidence 

 4    that would have been relevant to establishing causation: a contemporaneous pre‐

 5    deprivation psychiatric evaluation by an independent party.  But once the 

 6    defendants carried their burden, the plaintiffs had an obligation to rebut it.  The 

 7    plaintiffsʹ challenge in mounting a rebuttal, while perhaps difficult, was not 

 8    necessarily impossible to overcome.  For instance, they might have presented 

 9    expert testimony on the variability of medical opinions,11 or testimony based on a 

10    contemporary medical examination that cast doubt on the 2005 evaluations of the 

11    OMH doctors.  They did not pursue either possibility, or use any alternative 

12    approach. 


13                  In light of the evidence at trial, then, a juror would not have been 

14    compelled to accept the plaintiffsʹ view that the defendants had failed to carry 

15    their burden on their ʺno harm, no foulʺ defense.  The district court therefore did 


                                                                  
          As the Supreme Court has recognized, ʺ[t]he subtleties and nuances of psychiatric 
          11

      diagnosis render certainties virtually beyond reach in most situations.ʺ  Addington v. 
      Texas, 441 U.S. 418, 430 (1979).  We have also acknowledged that ʺsome psychiatrists 
      tend to favor institutionalization more often than others who tend to favor release.ʺ  
      Goetz v. Crosson, 967 F.2d 29, 34 (2d Cir. 1992). 

                                                                     35 
       
                                                                                        13‐3412 
                                                                                 Warren v. Pataki 

 1    not err in denying the plaintiffs judgment as a matter of law on this issue and 

 2    submitting it to the jury. 


 3          V.     Judgment as a Matter of Law on the False‐Imprisonment Claims 
 4          We conclude that the district court did not err in granting judgment as a 

 5    matter of law for the defendants on the false imprisonment claims on the basis 

 6    that these claims duplicated the plaintiffsʹ procedural due‐process claims.  The 

 7    district court reasoned that the false‐imprisonment and procedural due‐process 

 8    claims were duplicative on the grounds that, first, the jury would need to find a 

 9    procedural due‐process violation in order to conclude that the false 

10    imprisonment was not otherwise ʺprivileged,ʺ and second, the damages for both 

11    claims were necessarily the same.  See J.A. 1293 (Tr. 2871:20‐2874:14).  As to the 

12    first basis for the courtʹs decision, the fact that two claims share a common 

13    element of proof does not necessarily render them duplicative, and because the 

14    plaintiffsʹ procedural due‐process claims were submitted to the jury, the first 

15    ground was, standing on its own, insufficient to support the entry of judgment as 

16    a matter of law for the defendants on the false‐imprisonment claims.  Perhaps it 

17    is usually the better practice to allow all liability claims to go to the jury, with 

18    careful instructions not to award duplicative damages.  But the district court was 

19    correct here that the plaintiffs could not have obtained any additional damages if 

                                                 36 
       
                                                                                       13‐3412 
                                                                                Warren v. Pataki 

 1    their false imprisonment claims had been submitted to the jury, and therefore no 

 2    new trial is warranted. 


 3          ʺRights, constitutional and otherwise, do not exist in a vacuum.  Their 

 4    purpose is to protect persons from injuries to particular interests, and their 

 5    contours are shaped by the interests they protect.ʺ  Carey, 435 U.S. at 254.  

 6    Damages awards in section 1983 suits therefore ʺmust be considered with 

 7    reference to the nature of the interests protected by the particular constitutional 

 8    right in question,ʺ and accordingly, ʺthe elements and prerequisites for recovery 

 9    of damages appropriate to compensate injuries caused by the deprivation of one 

10    constitutional right are not necessarily appropriate to compensate injuries caused 

11    by the deprivation of another.ʺ  Id. at 264‐65.  Thus, the compensatory damages 

12    calculation for different constitutional violations turns on the nature of the 

13    injuries suffered even though the amount of compensatory damages awarded is 

14    in any event limited to the actual injuries suffered by the plaintiff. 


15          In the procedural due‐process context, actual damages are based on the 

16    compensation for injuries that resulted from the plaintiffʹs receipt of deficient 

17    process.  See Poventud v. City of New York, 750 F.3d 121, 135‐36 (2d Cir. 2014) (en 

18    banc).  To calculate such damages, courts must determine whether a different 


                                                37 
       
                                                                                                            13‐3412 
                                                                                                     Warren v. Pataki 

 1    outcome would have been obtained had adequate procedural protections been 

 2    given.  If the outcome would not have been different, the plaintiff is 

 3    presumptively entitled to no more than nominal damages.  See id.; see also Carey, 

 4    435 U.S. at 262‐63.  If, however, a plaintiff can show that he suffered mental and 

 5    emotional distress caused by the denial of procedural due process itself (as 

 6    opposed to the mental and emotional distress caused by, for instance, the 

 7    incarceration that would have occurred absent the due‐process violation), he is 

 8    entitled to recover actual damages only to that extent.  See Carey, 435 U.S. at 263 

 9    (distinguishing between distress attributable to ʺthe justified deprivationʺ and 

10    that caused by ʺdeficiencies in procedureʺ). 


11                  In the false‐imprisonment context, ʺupon pleading and proving merely the 

12    unlawful interference with his liberty, the plaintiff is entitled to ʹgeneralʹ 

13    damages for [proved injuries arising from] loss of time and humiliation or 

14    mental suffering.ʺ  Kerman v. City of New York, 374 F.3d 93, 125 (2d Cir. 2004) 

15    (some internal quotation marks omitted).12 



                                                                  
          12         The compensatory damages that may be awarded for false imprisonment 
                      fall  into  two  categories:  general  damages  and  special  damages.    General 
                      damage  is  a  harm  of  a  sort  inseparable  from  the  unlawful  restraint.  .  .  . 
                      Items of special damage commonly include physical discomfort, shock, or 
       
                                                                     38 
       
                                                                                                                                                                               13‐3412 
                                                                                                                                                                        Warren v. Pataki 

 1                  Although at first blush these categories of damages appear to be different, 

 2    in this case, all of the damages that the plaintiffs could have sought from a false 

 3    imprisonment claim were also available on the plaintiffsʹ procedural due process 

 4    claim, and were rejected by the jury.  The defendants were able to prove to the 

 5    juryʹs satisfaction that the plaintiffs would have been confined even if they had 

 6    been given a pre‐confinement hearing.  That barred any award of compensatory 

 7    damages for the plaintiffsʹ loss of time outside confinement, under both a 

 8    procedural‐due‐process and a false‐imprisonment theory.   


 9                  It is possible that other claims for compensatory damages remained viable.  

10    For example, the plaintiffs alleged injuries related to the humiliation and mental 

11    suffering caused by the unlawfulness of their confinement.  J.A. 205‐08.  But, if 

12    actually proven, those injuries would have been similarly available under a 

13    procedural due process theory, as Carey makes clear.  See Carey, 435 U.S. at 264 

14    (recognizing that ʺmental and emotional distress caused by the denial of 

15    procedural due process itself is compensable under § 1983,ʺ even when proper 

16    procedures would have had the same result).  The jury, by awarding no such 
                                                                                                                                                                                                      
                    injury  to  health,  loss  of  employment,  and  injury  to  the  plaintiffʹs 
                    reputation or credit, and must be specifically pleaded and proven. 
      Kerman, 374 F.3d at 125 (citations, internal quotation marks, and alterations omitted).  
      The plaintiffs here did not seek special damages. 

                                                                                                  39 
       
                                                                                         13‐3412 
                                                                                  Warren v. Pataki 

 1    damages, necessarily concluded that the plaintiffs had failed to prove any such 

 2    injury.  Remanding this case to the district court to allow the plaintiffs to pursue 

 3    such damages on a false imprisonment claim would be, in effect, an invitation to 

 4    retry questions already presented to, and rejected by, a jury. 


 5           Because the jury found that the plaintiffs suffered no compensable injury 

 6    that could be linked to their false imprisonment claim, no new trial on their false 

 7    imprisonment claim is necessary.  We therefore affirm the judgment of the 

 8    district court on this claim. 


 9          VI.    Discovery and Evidentiary Issues 
10           Lastly, the plaintiffs challenge the district courtʹs decision to limit the 

11    plaintiffs to four two‐hour depositions of the defendants; its decision to permit 

12    the defendants to make several statements to the jury that the plaintiffs 

13    characterize as inflammatory, irrelevant, and cumulatively prejudicial; and its 

14    admission of evidence regarding Brooksʹs Article 10 hearing in 2009.  We reject 

15    all three arguments. 


16    A.     Limitation on Depositions 
17           ʺA district court has wide latitude to determine the scope of discovery, and 

18    we ordinarily defer to the discretion of district courts regarding discovery 

19    matters.ʺ  In re ʺAgent Orangeʺ Prod. Liab. Litig., 517 F.3d 76, 103 (2d Cir. 2008) 

                                                 40 
       
                                                                                        13‐3412 
                                                                                 Warren v. Pataki 

 1    (brackets and internal quotation marks omitted), cert. denied sub nom. Isaacson v. 

 2    Dow Chem. Co., 555 U.S. 1218 (2009), and Stephenson v. Dow Chem. Co., 555 U.S. 

 3    1218 (2009).  We see no reason to second‐guess the district courtʹs decision to 

 4    limit the plaintiffs to four depositions of no longer than two hours each of the 

 5    key players involved in the SVP Initiative.  Because of the number of defendants, 

 6    the number of people involved in the case, and the breadth of its subject matter, 

 7    the district courtʹs eagerness to keep the discovery process on a tight leash is 

 8    easily understood.  Moreover, as the district court pointed out, the plaintiffsʹ 

 9    inability to depose certain witnesses before trial was mitigated by the plaintiffsʹ 

10    counselʹs ability to request permission to depose witnesses during the trial—

11    which requests the district court granted as to other witnesses—or to question 

12    them outside the presence of the jury.  J.A. 1170 (Tr. 2385:13‐20).  We therefore 

13    decline to disturb the judgment on this basis. 


14    B.    Inflammatory Statements 
15          In their opening statements, defense counsel referred to the plaintiffsʹ 

16    ʺserious sex offenses like rape and sexual abuse of children,ʺ J.A. 577 (Tr. 28:20‐

17    21), ʺunspeakable crimes,ʺ J.A. 583 (Tr. 49:20), and ʺsickening backgrounds,ʺ J.A. 

18    583 (Tr. 51:09‐10), as well as the ʺcrimes you cannot even imagineʺ committed by 

19    ʺpeople like the plaintiffs,ʺ J.A. 583 (Tr. 49:09).  Similarly, in their summation, 

                                                41 
       
                                                                                       13‐3412 
                                                                                Warren v. Pataki 

 1    defense counsel graphically described the plaintiffsʹ sex offenses; described the 

 2    plaintiffs as among ʺthe worst criminals in society,ʺ J.A. 1345 (Tr. 3078:21‐22); and 

 3    implored the jury to remember that the ʺsix or more victims of these plaintiffs, 

 4    they are not just numbers; they are mothers, wives, and daughters,ʺ J.A. 1347 (Tr. 

 5    3086:02‐03).  Defense counsel also made several statements to which the plaintiffs 

 6    objected as inaccurate, including that Warrenʹs ʺplea was based on his having 

 7    been charged [with] raping his 8‐year‐old stepdaughter.ʺ  J.A. 580 (Tr. 39:09‐10).  

 8    The plaintiffs argue that the district court abused its discretion in permitting 

 9    defense counsel to dwell on and so characterize the plaintiffsʹ sex offenses, which 

10    the plaintiffs argue was both irrelevant and cumulatively prejudicial.   


11          While we are troubled by the specter of a jury deciding this case on the 

12    basis of revulsion against the plaintiffsʹ crimes rather than strictly on the 

13    evidence of the alleged deprivation of their constitutional rights, we must 

14    nonetheless affirm.  First and most important, the plaintiffs did not object to 

15    these comments at the time of opening or closing statements.  The plaintiffsʹ 

16    arguments in this regard were therefore waived.  Cf. United States v. Terry, 702 

17    F.2d 299, 317 (2d Cir.) (defendant waived claims based on statement in 

18    summation by failure to contemporaneously object), cert. denied sub nom. 



                                                42 
       
                                                                                                              13‐3412 
                                                                                                       Warren v. Pataki 

 1    Guippone v. United States, 464 U.S. 992 (1983), and Williams v. United States, 461 

 2    U.S. 931 (1983).  Second, as to closing statements, both plaintiffs had earlier 

 3    opened the door to information about their past through their counselʹs broad 

 4    questioning of them on direct examination.13   


 5    C.             Admission of Evidence of Brooksʹs Article 10 Hearing 
 6                   We also reject the plaintiffsʹ argument that the district court abused its 

 7    discretion in admitting evidence regarding Brooksʹs Article 10 hearing in 2009.  

 8    The fact that Brooks was civilly committed following that hearing is probative of 

 9    whether he would have been committed in 2005.  Indeed, the evidence at 

10    Brooksʹs Article 10 hearing overlapped substantially with the evidence reviewed 

11    by the examining OMH psychiatrists in 2005.  The outcome of Brooksʹs Article 10 




                                                                  
          13         For example, as the district court recognized: 
           
                                   THE  COURT:    The  door  was  clearly  opened  to  virtually 
                                   anything  in  his  past  that  you  have  a  good‐faith  basis  for 
                                   asking  him.    I  am  once  again  surprised  that  after  I  spent 
                                   many minutes yesterday going through all this, that plaintiff 
                                   then  chose  to  elicit  broad  statements  from  Mr.  Brooks  that 
                                   opens, it seems to me, opens the door to anything in his past.  
                                   The  one  thing  that  was  not  opened  is  the  fact  that  he  is 
                                   presently incarcerated and being held on a burglary charge.  
                                   Clearly that is just a charge. 
          J.A. 859 (Tr. 1146:09‐17). 

                                                                     43 
       
                                                                                        13‐3412 
                                                                                 Warren v. Pataki 

 1    hearing was thus probative as to what the results of a 2005 hearing that complied 

 2    with the Constitutionʹs due‐process requirements would likely have been. 


 3          Moreover, the district court issued a cautionary instruction to ʺclue [the 

 4    jury] in as to why Article 10 may, in [the juryʹs] discretion, be relevant.ʺ  J.A. 869 

 5    (Tr. 1186:16‐18).  The district court explained that Article 10 employs different 

 6    substantive standards; that information may have been available in 2009 that was 

 7    not available in 2005; and that the plaintiffs contended that it was ʺtoo 

 8    speculative to assume that because someone was confined several years later 

 9    under Article 10, that they would have been confined if given due process under 

10    Article 9.ʺ  J.A. 868‐69 (Tr. 1185:12‐1186:14).  Inasmuch as the jury was thus fully 

11    equipped to assess the import of the Article 10 hearing on Brooksʹs claim for 

12    damages, the district court did not abuse its discretion in admitting this 

13    evidence. 


14                                      CONCLUSION 

15          For the foregoing reasons, the judgment of the district court is AFFIRMED. 




                                                44